Name: 2011/132/EU: Commission Decision of 28Ã February 2011 on a Union financial contribution to a programme for the control of organisms harmful to plants and plant products in the French overseas departments for 2011 (notified under document C(2011) 1100)
 Type: Decision_ENTSCHEID
 Subject Matter: overseas countries and territories;  EU finance;  natural and applied sciences;  cultivation of agricultural land;  agricultural policy;  agricultural activity
 Date Published: 2011-03-01

 1.3.2011 EN Official Journal of the European Union L 56/17 COMMISSION DECISION of 28 February 2011 on a Union financial contribution to a programme for the control of organisms harmful to plants and plant products in the French overseas departments for 2011 (notified under document C(2011) 1100) (Only the French text is authentic) (2011/132/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 247/2006 of 30 January 2006 laying down specific measures for agriculture in the outermost regions of the Union (1), and in particular the first sentence of the first subparagraph of Article 17(3), Whereas: (1) The French authorities have submitted to the Commission a programme for 2011 providing for plant health measures in the French overseas departments. That programme specifies the objectives to be achieved, the expected deliverables, the measures to be carried out, their duration and their cost with a view to a possible Union financial contribution. The measures provided for in that programme fulfil the requirements of Commission Decision 2007/609/EC of 10 September 2007 on the definition of the measures eligible for Community financing in the programmes for the control of organisms harmful to plants and plant products in the French overseas departments, in the Azores and in Madeira (2). (2) The Commission therefore considers that that programme meets the requirements of Article 17(1) of Regulation (EC) No 247/2006. (3) In accordance with Article 17(3) of Regulation (EC) No 247/2006, an appropriate maximum to the Union financial contribution should be set, and payment should be made on the basis of documentation provided by France. (4) In accordance with Article 3(2)(a) of Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (3), Union financial contributions to plant-health measures are to be financed from the European Agricultural Guarantee Fund. For the purposes of financial control of those measures Articles 9, 36 and 37 of that Regulation apply. (5) In accordance with Article 75 of Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (4) and Article 90(1) of Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), the commitment of expenditure from the Union budget shall be preceded by a financing decision adopted by the institution or the authorities to which powers have been delegated, setting out the essential elements of the action involving the expenditure. (6) The programme submitted by the French authorities and the measures provided for concern 2011. This decision should therefore apply as from the beginning of that calendar year, allowing proper financing and execution of these measures. (7) This decision constitutes a financing decision for the expenditure provided in the co-financing request, as laid down in the programme submitted by France. (8) The measures provided for in this decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 A Union financial contribution to France for the official programme for the control of organisms harmful to plants and plant products in the French overseas departments for 2011, as specified in Part A of the Annex, is approved. It shall be limited to a maximum of 60 % of the total eligible expenditure, as specified in Part B of the Annex, with a maximum of EUR 165 000 (VAT excluded). Article 2 1. An advance of EUR 100 000 shall be paid within 60 days after receipt of a request for payment by France. 2. The balance of the Union financial contribution shall be paid provided that a final implementation report on the programme is submitted to the Commission in electronic form by 15 March 2012 at the latest. That report shall contain at least: (a) a concise technical evaluation of the entire programme, including the degree of achievement of physical and qualitative objectives and the progress accomplished, and an assessment of the immediate phytosanitary and economic impact; and (b) a financial cost statement indicating the actual expenditure broken down by sub-programme and by measure. 3. With respect to the indicative budget breakdown specified in Part B of the Annex, France may adjust the financing between different measures in the same sub-programme within a limit of 15 % of the Union financial contribution to this sub-programme, provided that the total amount of eligible costs scheduled in the programme is not exceeded and that the main objectives of the programme are not thereby compromised. It shall inform the Commission of any adjustments made. Article 3 This Decision shall apply from 1 January 2011. Article 4 This Decision is addressed to the French Republic. Done at Brussels, 28 February 2011. For the Commission John DALLI Member of the Commission (1) OJ L 42, 14.2.2006, p. 1. (2) OJ L 242, 15.9.2007, p. 20. (3) OJ L 209, 11.8.2005, p. 1. (4) OJ L 248, 16.9.2002, p. 1. (5) OJ L 357, 31.12.2002, p. 1. ANNEX PROGRAMME AND INDICATIVE BUDGET BREAKDOWN FOR 2011 PART A Programme The programme shall consist of three sub-programmes: (1) inter-departmental sub-programme: (a) Measure 1.1: development of detection methods for harmful organisms based on quantitative polymerase chain reaction (PCR); (b) Measure 1.2: phytosanitary research and survey of the citrus production; (2) sub-programme for the department of Martinique: Measure 2: phytosanitary surveys and training of nursery farmers (flower production); (3) sub-programme for the department of Guadeloupe: (a) Measure 3.1: management of a survey network for fruit flies; (b) Measure 3.2: management of the risk of introduction of harmful organisms by tourist activity. PART B Indicative budget breakdown with indication of the various expected deliverables (EUR) Sub-programmes Deliverables (S: provision of services, R: research or study work) Eligible expenditure National financial contribution Maximum Union financial contribution Inter-DOM sub-programme Measure 1.1 Method of quantitative PCR (R) 120 000 48 000 72 000 Measure 1.2 Research on citrus diseases (R) and survey of the citrus production phytosanitary status (S) 35 000 14 000 21 000 Sub-total 155 000 62 000 93 000 Martinique Measure 2 Phytosanitary surveys and training of nursery farmers (S) 93 300 37 320 55 980 Sub-total 93 300 37 320 55 980 Guadeloupe Measure 3.1 Management of a survey network for fruit flies (S) 14 200 5 680 8 520 Measure 3.2 Actions of communication to the public on the risks of introduction of harmful organisms (S) 12 500 5 000 7 500 Sub-total 26 700 10 680 16 020 Total 275 000 110 000 165 000